NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



MICHELE L. McKAY,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D15-3891
                                   )
LANCE McELHINEY,                   )
                                   )
           Appellee.               )
___________________________________)

Opinion filed November 23, 2016.

Appeal from the Circuit Court for Pasco
County; Susan L. Barthle, Judge.

Gary A. Urso, New Port Richey, for
Appellant.

Joshua A. Law of Law Legal Group, P.A.,
Tampa, for Appellee.



SILBERMAN, Judge.

             In these postdissolution proceedings, Michele L. McKay (the Former Wife)

appeals a supplemental final judgment entered over seven months after the final

hearing and contends a new final hearing is required when the trial court did not make

findings or rule on numerous issues submitted at the hearing. Lance McElhiney (the

Former Husband) concedes error. We reverse and remand for a new final hearing.
              In 2006, the trial court entered the final judgment of dissolution of marriage

which incorporated the parties' marital settlement agreement. The parties have one son

who was born in 2002. On July 1, 2011, the Former Husband filed a supplemental

petition to modify the parenting plan and child support in part due to the Former Wife's

relocation. The Former Wife filed her answer and supplemental counterpetition that

also sought to modify the parenting plan and child support. Both parties sought

attorney's fees.

              On November 21, 2014, the Former Husband filed a voluntary dismissal of

his supplemental petition. A final hearing on the Former Wife's supplemental petition

was held on November 24, 2014. The Former Wife presented evidence such as expert

testimony on the child's needs, school records, and financial documents for the parties.

She also submitted a proposed long distance parenting plan.

              In April and June 2015, the parties corresponded with the trial court and

requested a ruling. The parties noted that they needed to arrange the summer time-

sharing. In addition, one of the issues was whether the child would be permitted to

attend summer school pursuant to a Massachusetts individualized education plan.

              The trial court sent a response on June 16, 2015, and enclosed its

handwritten rulings from the court's notes. As a result, a brief supplemental final

judgment was entered in accordance with those notes. The supplemental judgment

made no findings of fact and failed to address several of the issues. Significantly, the

trial court did not provide a parenting plan and only generally stated that the child would

spend summers with the Former Husband and did not address summer school or time-

sharing during holidays at all. The supplemental judgment does not address the




                                           -2-
amount of child support. Rather, the judgment provides that "arrears will be retroactive

to the date of filing of the Former Wife's Supplemental Petition" but provides no method

to calculate child support or medical expenses at issue. The supplemental judgment

does not mention attorney's fees. The Former Wife filed a motion for new trial or

rehearing and pointed out the deficiencies in the supplemental judgment. The trial court

denied the motion without explanation.

              On appeal, the Former Wife argues that the delay in the trial court's ruling,

its failure to comply with section 61.13, Florida Statutes (2014), and its failure to

address many of the matters at issue require a new final hearing. An excessive delay in

the entry of judgment combined with other factors can require reversal for a new trial.

See McGoldrick v. McGoldrick, 940 So. 2d 1275, 1276 (Fla. 2d DCA 2006) (determining

that an eight-month delay and inconsistencies between the evidence and the final

judgment required remand for a new trial); Caswell v. Caswell, 674 So. 2d 861, 862

(Fla. 2d DCA 1996) (determining that a sixteen-month delay and inconsistencies

between the oral ruling and the final judgment required a new final hearing). The

Former Husband concedes that based on the delay in the trial court's ruling, the lack of

findings, and the fact that the trial court did not address most of the matters submitted to

it, further proceedings are required.

              Based on these circumstances, we reverse the supplemental final

judgment and remand for a new final hearing on the Former Wife's supplemental

counter petition. See McGoldrick, 940 So. 2d at 1277; Caswell, 674 So. 2d at 863.

              Reversed and remanded.

LaROSE and ROTHSTEIN-YOUAKIM, JJ., Concur.




                                            -3-